   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 1 of 19



            IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


                                       ★
GEORGE H. ROUNTREE,
                                        ■k

                                        k
     Plaintiff,
                                        k


            V.                          *                 CV    619-008
                                       ★


ENCOMPASS HOME AND AUTO
INSURANCE COMPANY,

     Defendant.




                                 ORDER




     Before      the   Court    is    Defendant     Encompass     Home    and   Auto

Insurance   Company's      {"Encompass")         motion   for    partial   summary

judgment.   (Doc. 26.)     The Clerk has given Plaintiff notice of the

summary judgment motion and the summary judgment rules, of the

right to file affidavits or other materials in opposition, and the

consequences of default.             Therefore, the notice requirements of

Griffith v. Wainwriqht, 772 F.2d 822, 825 (11th Cir. 1985) (per

curiam), have been satisfied.                The motion has been fully briefed

and is ripe for decision.            For the following reasons, the motion

is granted in part and denied in part.
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 2 of 19



                                   I.      BACKGROUND



        This   case    arises    from    damage      allegedly       caused    by    faulty

workmanship     on     Plaintiff   George         Rountree's    Statesboro,         Georgia

home.     Plaintiff     first    became    aware     of   issues     with   his     home   in


^'early 2017" when his wife, Anne Rountree, noticed sagging trim

above the garage door.            (See Pl.'s Statement of Material Facts,

Doc. 31-2, SI 4; Rountree Dep., Doc. 26-8, at 38.)                       This was over

four years after construction on the home had finished in 2012.

(See Def.'s Statement of Material Facts, Doc. 26-2, SI 11; Rountree

Dep., at 22.)


        Plaintiff hired Tim Durden to repair the home.                        (See Def.'s

Statement      of     Material    Facts,     SI    18.)        Mr.    Durden      observed

workmanship defects in the flashing, weatherproofing, and shingles

that led to substantial water intrusion and damage.                           (See id. SISI

15-19; Photographs of Damage, Doc. 26-7, at 1-62 (documenting water

damage).)      Architect Frank D'Arcangelo assessed the home and made

similar findings and concluded that these construction defects

would have been present when the house was constructed.                           (See id.

SI 26.)    Mr. D'Arcangelo and Mr. Durden both described much of the

damage as "deterioration."              (See id. SISI 36-41.)

        Plaintiff incurred over $300,000 in expenses in repairing and

remediating the water damage and defective construction, which

included removing and replacing the entire roof and all of the
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 3 of 19



flashing.    (See    Pi.'s Statement of Material                  Facts,        12-13.)

Plaintiff   first    provided     notice    of   the       loss    to   Encompass      on

February 6, 2017.     (See id. SI 8.)


     Plaintiff maintains a home insurance policy with Encompass

that provides coverage for all claims or damages not otherwise

excluded by the policy.      (See id. SI 11.)       The following exclusions

are relevant to this case and apply "regardless of any other cause

or event contributing concurrently or in any sequence to the loss."

(Insurance Policy, Doc. 31-5, PI.'s Ex. 12, at 12.)


     The exclusion most discussed in the Parties' briefs excludes


coverage for damage to the covered real property due to faulty,

inadequate, or defective workmanship.             (See id. at 12-13.)                This

exclusion   is      hereinafter     referred        to      as      the    "defective

construction exclusion."        "However, any ensuing loss not excluded

or excepted in this policy is covered." (Id.)                           This language

accompanies the defective construction exclusion and is referred

to as the "ensuing loss" provision.


     Another     provision   of    the     policy      -    referred       to   as    the

"deterioration exclusion" - excludes coverage for losses "caused

by or consisting of: (1) Wear and tear, aging, marring, scratching

or deterioration; . . . (3) Rust or other corrosion . . . ."^                        (Id.



1 In his brief. Plaintiff states that he is not seeking coverage
for any rust damage. (See PI.'s Resp. to Mot. for Summ. J., Doc.
31-1, at 6 n.1.)
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 4 of 19



at 12.)      Finally, some forms of water damage - including wet rot

- are excluded.^      (See id. at 13-14.)          This provision also excludes

damage caused by floods, surface and tidal water, and ground water

but does not mention rain.              This exclusion is referred to as the


'"water damage exclusion."


       The   policy also includes a          contractual limitations         period

which requires suits to be brought within two years "after the

inception of the loss."           (See id. at 16.)


       Plaintiff     filed   an    action   for    breach   of    contract   in   the


Superior     Court    of   Bulloch      County    on   December    17,   2018,    but

Encompass removed to this Court.            (See Doc. 1.)        Plaintiff asserts

a breach of contract claim, alleging that Encompass's denial of

coverage is a breach of the policy.               (See Compl., Doc. 1-2,          15-

20.)    Encompass now moves for summary judgment on the portions of

Plaintiff's claim that are not covered by the policy.




                                  II.   LEGAL STANDARD



       Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."               Fed. R. Civ. P. 56(a).       Facts are



2 The policy does contain some coverage for mold and fungal
remediation caused by a covered loss, but, as Plaintiff notes.
Encompass has not identified losses as mold or wet rot. (See
Georgia Amendment to Insurance Policy, Doc. 31-5, at 94.)
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 5 of 19



"material" if they could "affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine "if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."        Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).            The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor."      United States v. Four Parcels

of Real Prop., 941      F.2d   1428, 1437 (11th    Cir. 1991) (en       banc)

(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.          Id. at 322-23.       When

the movant does not bear the burden of proof at trial, it may carry

the initial burden in one of two ways — by negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.             See
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 6 of 19



Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); Celotex

Corp., 477 U.S. 317).      The movant cannot satisfy its initial burden

by merely declaring that the              non-moving party cannot meet its

burden at trial.      Id. at 608.


     If — and only if — the movant carries its initial burden, the

non-movant must ''demonstrate that there is indeed a material issue


of fact that precludes summary judgment."                   Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.       For example, if the movant presents evidence

affirmatively    negating        a    material    fact,   the    non-movant "must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the       material    fact   sought    to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary

deficiency."     Id. at 1116—17.           The non-movant cannot carry its

burden by relying on the pleadings or by repeating conclusory

allegations contained in the complaint.                 See Morris v. Ross, 663

F.2d 1032, 1033—34 (11th Cir. 1981).               Rather, the non-movant must
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 7 of 19



respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.            In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.




                                   III. DISCUSSION



     There    are    three     issues      in   this   case.      First,   whether

Plaintiff's    claim     was      timely   filed.       That    is    addressed    in

subsection B and resolved in the affirmative.                 Second, whether and

how the ensuing loss provision applies.                 That is considered in

subsection    C,    where   the    Court   concludes that the         ensuing    loss

provision    is    not   truly     at   issue    in    this    case    because    the

application of the policy exclusions is the dispositive issue.

Third is     whether the       policy's exclusions apply to Plaintiff's

losses.    That is addressed in subsections D and E, where the Court

finds that the defective construction exclusion applies to the

faulty construction and that the deterioration exclusion does not

bar coverage for the water damage.                  Subsection A explains how

insurance policies are construed in Georgia courts.


A. Insurance Contracts in Georgia


     The insurance policy at issue states that "the laws of the

state in which the residence premises is located shall govern any

and all claims or disputes in any way related to this policy."
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 8 of 19



(Insurance    Policy,    at   24.)      Plaintiff's    home   is    located   in

Statesboro, Georgia, so Georgia law applies.            In Georgia,


       [t]hree   well   known rules used in the construction of
       insurance contracts apply.      Any ambiguities in the
       contract are strictly construed against the insurer as
       drafter of the document; any exclusion from coverage
       sought to be invoked by the insurer is likewise strictly
       construed; and insurance contracts are to be                read in
       accordance with the reasonable            expectations      of   the
       insured where possible.


Richards v. Hanover Ins. Co., 299 S.E.2d 561, 563 (Ga. 1983).


       Further, an insurer seeking to invoke an exclusion to deny

coverage has the burden of showing the existence of an exclusion

and its applicability to the facts.         See Nationwide Mut. Fire Ins.

Co. V. Erwin, 525 S.E.2d 393, 395 (Ga. Ct. App. 1999); Furqerson

V. Cambridge Mut. Fire Ins. Co., 516 S.E.2d 350, 352 (Ga. Ct. App.

1999).    On the other hand, ''the burden of proving an exception to

an exclusion lies with the insured."            Mock v. Cent. Mut. Ins. Co.,

158 F. Supp. 3d 1332, 1347 (S.D. Ga. 2016) (citing LaFarqe Corp.

V. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997)).


B. The Contractual Limitations Period


       The   Encompass   policy      contains   a   contractual     limitations

period, which requires any suit on the policy to be brought within

two years of the inception of the loss.             "Inception of the loss"

is not defined in the policy.            (See Rittle Dep., Doc. 31-5, at

82.)     Georgia courts enforce contractual limitations periods in
   Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 9 of 19



insurance policies.    See^ e.g.^ Bickerstaff Imps., Inc. v. Sentry

Select Ins. Co., 682 S.E.2d 365, 367 n.4           (Ga. Ct. App. 2009)

(citing Townley v. Patterson, 228 S.E.2d 164, 164 (Ga. Ct. App.

1976)); Allstate Ins. Co. v. Button, 658 S.E.2d 909, 913 (Ga. Ct.

App. 2008).


     Plaintiff first discovered an issue with his home in ''early

2017" and filed suit on December 17, 2018.        Defendant argues that

the inception of the loss was the defective construction, which

took place approximately six years before Plaintiff filed suit and

therefore this suit is time barred.       Plaintiff did not respond to

the contractual limitations argument.       While water may have begun

to intrude shortly after the completion of construction, it did

not do so instantaneously as Encompass argues; the water must have

intruded at some point between the completion of construction and

Plaintiff's discovery of the damage.


     "Inception of the loss" can be a nebulous moment in time, but

Georgia courts have said that it must be at a point prior to the

insurer's denial of the claim.       See Gen. Ins. Co. of Am. v. Lee

Chocolate Co., 103 S.E.2d 632, 634 (Ga. Ct. App. 1958).          In cases

of discrete or acute loss, such as a fire, the inception of loss

is the date of the fire.    See, e.g., Decatur Fed. Sav. & Loan Ass'n

V. York Ins. Co., 250 S.E.2d 524, 525 (Ga. Ct. App. 1978) ("The

loss occurred under the fire policy when the house burned.")            In
  Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 10 of 19



a case dealing with a collapsing wall, inception of loss occurred

upon discovery of ''a detectable serious impairment of structural

integrity."        Nationwide Mut. Fire Ins. Co. v. Tomlin, 352 S.E.2d

612, 616 (Ga. Ct. App. 1986).             However, the definition of collapse

in the policy at issue - quoted in the prior sentence - was the

controlling factor in that case.                  See id. ("Under the facts of

this     case,     the    inception   of        the     loss      began   when   it     was

detectable.")        The problem in the case at hand is that the damage

began on a date unknown following the faulty construction                               but

continued and worsened until discovery.                    Unlike a fire, latent and

progressive damage like mold, wet rot, and water intrusion can

fester      undetected     for   years.     And       to   this    Court's    knowledge,

Georgia courts have not decided when the point of inception is for

such losses.



       Many other states apply a "delayed discovery" rule, which

treats latent and progressive losses as having occurred on the

earlier of either the discovery of the loss or when a reasonable

insured would have become aware of it.                     See, e.g.. Prudential-LMI

Commercial Ins, v. Superior Court, 798 P.2d 1230, 1238 (Cal. 1990)

(deeming suit timely when filed within one                        year of appreciable

damage occurring such that reasonable insured would be aware that

his    or   her    duty   to   notify insurer         was triggered); Cain            Vill.

Assocs., L.P. V. Home Indem. Co., 75 F. Supp. 2d 404, 411 (E.D.

Pa.    1999)      (applying    Pennsylvania       law      that    a   loss   occurs   for

                                           10
  Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 11 of 19



limitations purposes when ''the injurious effects first manifest

themselves in a way that would put a reasonable person on notice

of injury") (citing D^Auria v. Zurich Ins. Co., 507 A.2d 857, 861-

62 (Pa. 1986)); Parker v. Worcester Ins. Co., 247 F.3d 1, 3 n.4

(1st Cir. 2001) (applying the discovery rule under Connecticut law

and     collecting     cases        from     Maryland,          California,     Indiana,

Minnesota, and Nevada); see also 17 Couch on Insurance § 236:23

(3d ed.).


      The discovery rule is a logical one to apply to this type of

loss.     Otherwise      it    could    be   that     a   contractual     or   statutory

limitations period passes without the insured ever becoming aware

of the loss.     Assuming that such a loss is otherwise covered, that

reading of the policy would render the coverage illusory, a result

Georgia courts will not tolerate.                     See Auto-Owners Ins. Co. v.

Smith,    798   S.E.2d       93,   96 (Ga.      Ct.   App.      2017)   ("[I]t is   well

established     that     a    court    should     avoid    an    interpretation     of   a

contract which renders portions of the language of the contract

meaningless.") Applying the discovery rule in this case. Plaintiff

has timely filed suit.


C. The Ensuing Loss Provision


        Encompass argues that all of Plaintiff s claims flow from

defective construction and thus are excluded from coverage under

the   defective      construction       exclusion         unless    the   ensuing   loss



                                             11
  Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 12 of 19



exception applies.           Encompass then argues that the losses not in-

and-of-themselves         defective        construction     are    otherwise     excluded


under    the   policy.         In    sum,   Encompass      argues    that    any   losses

directly stemming from construction defects are excluded, and the

water damage flowing from those defects are otherwise excluded

under the policy.            Plaintiff appears to argue that the ensuing

loss    provision      can     provide      coverage     for    losses    caused   by    an

otherwise excluded loss, namely, the water damage resulting from

the defective roof components.                As will be explained, the ensuing

loss provision is essentially irrelevant in this case; the real

controversy         revolves    around      the     application     of    the    policy's

exclusions.



        Defined      generally,       an    ensuing      loss    provision      "provides

coverage for loss which follows as a consequence of some preceding

[excluded]        event   or        circumstance."         David     J.     Marchitelli,

Annotation, What Constitutes ''Ensuing Loss'' Caused by Water Damage

Within Coverage Provision of Property Insurance Policyf 14 A.L.R.

7th Art. 6 (2016) (internal quotation omitted).


        As   both    parties     note,      there   is    little    Georgia     case    law

interpreting ensuing loss provisions.                     They therefore primarily

rely on cases from outside Georgia.                   However, the Court finds two

cases from the Northern District of Georgia most instructive in

this case.




                                             12
     Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 13 of 19



       In Burgess v. Allstate Ins. Co. ^       334 F. Supp. 2d 1351 {N.D.

Ga.    2003),    the    Northern   District   considered   an   ensuing    loss

provision as applied to mold damage.              In doing so, it concluded

that Georgia applies the "'efficient proximate cause                  doctrine,"

which "applies when two or more identifiable causes contribute to

a single property loss - at least one of them covered under the

policy and at least one of them excluded under the policy."                  Id.

at 1360-61 {citing Dunbar v. Davis, 122 S.E.2d 895, 895 (Ga. Ct.

App. 1924)).      Logically and by the policy language, if both causes

are excluded, the ensuing loss provision does not apply and there

is no coverage for the loss.


        In   Burgess,   the   court   ruled that, "[ujnder      the    efficient

proximate cause doctrine, . . . if the mold exclusion combines

with a covered risk that is the proximate cause of the loss, then

the Plaintiff's losses may be covered."            Id. at 1363.       It went on

to deny summary judgment because the plaintiff had made a prima

facie showing of a covered loss and a jury question existed as to

whether the loss was caused by water damage or mold.                  See id. at

1364.



       This result is congruent with the other Northern District of

Georgia case. Green v. Allstate Fire & Gas. Ins. Co., No. 2:15-

CV-205-RWS, 2018 WL 2057356 (N.D. Ga. Mar. 27, 2018).                  The facts

in     Green    are    substantially    similar    to   those   here;     faulty



                                        13
    Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 14 of 19



construction led to water intrusion, the insurer denied the claim

because of a defective construction exclusion, and the plaintiffs

filed suit arguing that an ensuing loss exception should provide

coverage for the water damage.            See id. at *1-4.     The difference

in that case was that the parties agreed to the meaning of the

ensuing loss provision^ but disagreed as to whether water intrusion

-   the   loss    that   ensued   from   the   defective   construction   -   was

otherwise covered under the policy.^            See id. at *4.    That agreed-

upon meaning of the ensuing loss provision is consistent with the

efficient proximate cause doctrine above: in both instances an

ensuing loss provision will not provide coverage for an ensuing

loss that is otherwise excluded under the policy.                The court in

Green went on to find that the plaintiffs failed to carry their

burden of demonstrating that the water damage was otherwise covered

under the policy and awarded summary judgment to the insurer.                 See




3 The parties in Green agreed that "if a specified uncovered loss
occurs, then a separate loss which follows as a result of the
specified, uncovered loss which would otherwise be covered remains
covered."        Id. at *4.


^ Another important difference is the broader exclusion for water
damage in Green, which excluded losses caused by "weather
conditions" and "water or any other substance on or below the
surface of the ground, regardless of its source." Green, 2018 WL
2057356, at *4. The water damage exclusion in the Encompass policy
discusses surface and ground water as well as biological
contaminants like mold commonly caused by water intrusion. (See
Insurance Policy, at 13-14.) What the Encompass policy does not
mention is rain intrusion.



                                         14
  Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 15 of 19



id. at *5.     Like in Green, the real issue in this case is whether

the water intrusion is excluded under the policy.


     Plaintiff s two additional arguments                  are that the ensuing

loss provision is ambiguous and that the Court cannot read the

provision in a way that effectively writes it out of the policy.

The provision is not ambiguous.                It explicitly states that '^any

ensuing loss not excluded or excepted in this policy is covered,"

and its meaning is plain.


     Neither does this reading and application of the ensuing loss

provision ''write it out" of the policy.            The purpose of the ensuing

loss provision is to ensure that the insurer does not try to avoid

coverage for a covered loss by attributing that loss's cause to an

excluded loss.      The ensuing loss provision does not provide for

any coverage independent of already existing coverage.                      In other

words,   if   an   ensuing   loss    is    otherwise       excluded,   it    remains

excluded.     That is the issue in this case, not whether the ensuing

loss provision somehow covers an otherwise excluded loss.                        And

that issue is resolved by a plain application of the exclusions in

the policy.     Encompass bears the burden of their application.

D. Exclusions



     Encompass       invokes        the        defective     construction        and

deterioration exclusions.      Encompass identifies much of the damage

to Plaintiff's home as deterioration.                (See Def.'s Statement of


                                          15
       Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 16 of 19



Material Facts, at 6-7.)          Because the parties disagree as to what

deterioration means under the policy, that question is addressed

below in a separate section.             However, as for any of the losses

caused by defective construction, summary judgment for Encompass

is appropriate because these are losses excluded under the policy

and there is no dispute of fact as to their classification.                    This

would include the improperly installed flashing, weatherproofing,

roof edge, and shingles, as well as any other repairs necessary to

properly address those issues - like replacing the roof.                       (See

Rountree Dep., at 22-23, 44-45; Durden Dep., Doc. 26-4 at 23, 111-

12, 140-42; Seeba Dep., Doc. 31-6, at 27-39.)


         Although Plaintiff s statement of material facts frames James

Seeba's       testimony   regarding      replacing   the    roof   in    terms   of

remediating water damage (see Pi.'s Statement of Material Facts,

SISI    12-13), it is     plain   from   Mr.   Seeba's     and   Plaintiff's     own

deposition that the roof had to be re-done to ensure its proper

installation.^        Plaintiff has not presented evidence to withstand




5 See Seeba Dep., at 34-35. Mr. Seeba testified as follows: ''Q[:]
And why did you feel it necessary to remove the entire roof
covering at that time?      A[:] Well, basically to install it
properly. . . . Q[:] So this is not something you can go back in
after the fact, attempt to put in flashing . . . . So the only way
to know for sure would be to replace the entire roof?                   A[:] Yes."

Plaintiff also testified that he agreed the entire roof would have
to be replaced to fix the construction defects and that "I don't
see any way you can [fix the defects] because we had damaged roof
sheathing or decking. And so I don't know of any way to replace

                                         16
     Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 17 of 19



a    directed     verdict     as    to    these    losses        and   therefore    summary

judgment is appropriate for Encompass on these losses.


E. Deterioration


       This       leaves       discussion          of       losses       designated      as

""deterioration."            Encompass      points        to     numerous   examples     of

""deterioration" caused by water exposure, including Mr. Durden's

testimony that approximately fifty percent of the home's sheathing

had deteriorated.           (See Def.'s Statement of Material Facts,                    36-

41; Durden Dep., at 82.)                 The Encompass policy excludes coverage

for      ""wear     and       tear,        aging,        marring,        scratching      or

deterioration .         .     .    ."     The policy does not further define

deterioration.


       Encompass       argues      that     these    instances         of   water    damage

constitute deterioration under the policy, citing broad dictionary

definitions       of   the     word.®        To     apply      the     strict   dictionary

definition        Encompass        suggests       would     in     effect   exclude     any

conceivable loss from coverage; by the dictionary definition a




that without replacing the roof covering."                        Rountree Dep., at 44-
45.


® Definitions of ""deterioration" include: ""the action or process
of    becoming     impaired       or    inferior    in    quality,       functioning,    or
condition," Deterioration, Merriam-Webster Dictionary (online ed.
2020) and ""a constitutional hurt or impairment, involving some
degeneration in the substance of the thing, such as that arising
from decay, corrosion, or disintegration," Deterioration, Black's
Law Dictionary (5th ed. 1979).

                                              17
  Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 18 of 19



fire, flood, earthquake, or even bomb would cause deterioration.

That cannot be the meaning of the exclusion.


      While the word "deterioration" may have a broad dictionary

definition, its meaning within the policy is informed by the words

surrounding it.       See Noscitur A Sociis, Black's Law Dictionary

(11th ed. 2019) ("A canon of construction holding that the meaning

of an   unclear     word or      phrase, esp. one in a list, should           be

determined by the words immediately surrounding it."); Anderson v.

Se.   Fid.   Ins.   Co.,   307    S.E.2d   499,   500   (Ga.   1983)   (applying

noscitur a sociis to an insurance contract).              Here, deterioration

is accompanied by the words "wear and tear, aging, marring," and

"scratching."       Taken as a whole, this exclusion contemplates an

impairment to property that occurs with normal and reasonable use

over time.      For example, the threshold of a front door would

deteriorate over time as entrants stepped through it and the door

is opened and closed.         That is the sort of damage the provision

excludes, but that is not the sort of damage that occurred here.

      The damage identified as deterioration in this case is some

sort of impairment caused by rainwater intrusion.               Accordingly, a

question of fact exists as to whether that damage identified as

deterioration is excluded under the policy.                See Golden Pantry

Food Stores, Inc. v. Lay Bros., Inc., 597 S.E.2d 659, 663 (Ga. Ct.

App. 2004) ("Construction of a contract is a question of law for



                                       18
     Case 6:19-cv-00008-JRH-CLR Document 34 Filed 09/17/20 Page 19 of 19



the court.     Where any matter of fact is involved, the jury should

find the fact.") (quoting O.C.G.A. § 13-2-1).




                                 IV.   CONCLUSION



        Despite the Parties' contentions regarding the ensuing loss

provision, this case ultimately comes down to whether the losses

are excluded under the policy; the ensuing loss provision states

as    much.    The   policy   provides   for   coverage      for   any loss   not

otherwise      excluded;      thus,    Encompass     bears    the    burden   of

demonstrating the applicability of an exclusion.               Encompass did so

as to the defectively constructed components, as well as those

components that must be necessarily replaced to fix the defective

ones - effectively, everything except the damage identified as

deterioration.       Accordingly, the motion for summary judgment (Doc.

26) is GRANTED as to those components.             Summary judgment is DENIED

as to the damage Encompass identifies as deterioration.               This case

shall proceed to trial in due course on the question of whether

the water intrusion qualifies as deterioration under the policy.

       ORDER ENTERED at Augusta, Georgia this /;^av of September,
2020.



                                             J. RANDAL HALL,//HIEF^ JUDGE
                                             UNITED/STATES DISTRICT COURT
                                                     :RN   DISTRICT OF GEORGIA




                                        19
